Case: 14-15306   Date Filed: 09/08/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15306
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:08-cr-20108-DMM-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

JOHNSON THELISMA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 8, 2015)

Before WILSON, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 14-15306     Date Filed: 09/08/2015    Page: 2 of 4


      Johnson Thelisma appeals his conviction and 360-month sentence for

conspiracy to possess with intent to distribute fifty grams or more of cocaine base,

in violation of 21 U.S.C. § 846. On appeal, Thelisma argues that the district court

erred in finding credible the testimony of his trial counsel, Ana Davide;

specifically, that she presented Thelisma with a second plea offer from the

government at an evidentiary hearing. In addition, Thelisma contends that this

error caused the district court to err in concluding that that his trial counsel was

constitutionally effective, err in applying the wrong legal standard for determining

ineffective assistance of counsel, and err in sentencing him 120 months above the

statutory limit. If Thelisma’s arguments with respect to the district court’s

credibility determination fail, then we need not address Thelisma’s ineffective

assistance of counsel and sentencing claims because those claims are contingent

upon whether the district court’s credibility determinations were erroneous.

      We accord considerable deference to the district court’s credibility findings.

United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002). “Credibility

determinations are typically the province of the fact finder because the fact finder

personally observes the testimony and is thus in a better position than a reviewing

court to assess the credibility of witnesses.” Id. On review, we will accept the

district court’s credibility determination “unless it is contrary to the laws of nature,




                                           2
              Case: 14-15306     Date Filed: 09/08/2015   Page: 3 of 4


or is so inconsistent or improbable on its face that no reasonable factfinder could

accept it.” Id. (internal quotation marks omitted).

      Here, Thelisma has not demonstrated any basis for rejecting the credibility

determinations. Davide’s testimony at the second hearing that she presented the

government’s second plea offer to Thelisma on August 1 while in the marshal’s

lockup at the courthouse was detailed, consistent with her first hearing testimony in

material respects, and supported by documentary evidence, which included her

personal records, documents from the government, and visitor logs from the

marshal’s lockup. The district court was able to hear Davide and Thelisma testify

and observe their demeanor in order to determine the credibility of their

statements, and none of Thelisma’s arguments have demonstrated that Davide’s

testimony was contrary to the laws of nature or unacceptable to a reasonable

factfinder. Ramirez-Chilel, 289 F.3d at 748–49. We also note that Thelisma has

not challenged the district court’s determination that his testimony was not

credible, and has, therefore, abandoned any such challenge. See Hamilton v.

Southland Christian Sch., Inc., 680 F.3d 1316, 1319 (11th Cir. 2012) (noting that

an appellant waives a claim on appeal when he either makes no reference to it,

only passing references to it, or raises it in a perfunctory manner without

supporting arguments and authority).




                                          3
               Case: 14-15306     Date Filed: 09/08/2015    Page: 4 of 4


      Accordingly, we defer to the district court’s determination that Davide’s

testimony regarding the presentation of the second plea offer to Thelisma was

credible. Because we hold that the district court did not err in its credibility

determinations, we need not address Thelisma’s ineffective assistance of counsel

and sentencing claims.

      AFFIRMED.




                                           4